Citation Nr: 0948931	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-03 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the RO.  


FINDING OF FACT

The service-connected PTSD is shown to be manifested by 
moderate disruption of occupational and social adaptability 
that more nearly approximates that of impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130 including 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing VCAA have been codified, as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 have been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  

However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.  

In this appeal, letters dated August 2005 and March 2006 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence would be obtained by VA.  

The March and November 2008 letters also notified the Veteran 
that he could send VA information that pertained to his claim 
and provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of November 2008 letter, and an opportunity 
for the Veteran to respond, the January 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters remaining on appeal.  Pertinent 
medical evidence associated with the claims file in 
connection with this matter consists of VA medical records 
and VA examinations.  

Also of record and considered in connection with the appeal 
are written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also notes that no 
further RO action on the claims on appeal is warranted.  

In sum, the duties imposed by VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims remaining on appeal, at this juncture.  See Mayfield, 
20 Vet. App. at 543.  


Analysis

By a rating decision dated November 2005, the RO granted 
service connection for PTSD, and assigned a rating of 30 
percent, effective on April 29, 2005.  The Veteran appealed, 
asserting that his disability warranted a higher rating.  

The Veteran was afforded a VA examination in October 2005.  
The Veteran endorsed mild to moderate symptoms of PTSD 
including nightmares, intrusive thoughts and memories, 
insomnia, panic attacks once every month or two, 
irritability, exaggerated startle response, hypervigilance, 
avoidance and estrangement from others.  

The mental status examination showed that the Veteran was 
appropriately dressed and alert with intermittent eye 
contact.  His mood was depressed and highly anxious, and 
affect was constricted but congruent with thought content.  
There was no evidence of impairment of communication or 
thought process.  

His speech was generally spontaneous and coherent and at a 
normal rate and rhythm.  His thinking was relevant, logical, 
goal oriented, and without evidence of a formal thought 
disorder.  Long term recall was intact, and short term recall 
and concentration were mildly impaired but adequate.  

There was no evidence of hallucinations, delusions, obsessive 
thoughts or rituals or suicidal ideation.  The Veteran had 
adequate personal hygiene.  

The examiner stated that the Veteran had a score of 111 on 
the Mississippi Scale of Combat Related PTSD, which was 
suggestive of mild symptomatology.  The examiner provided a 
diagnosis of chronic PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 61.  

The VA mental health treatment records dated from November 
2005 to November 2006 revealed that his grooming, hygiene, 
mood and affect were normal.  His recent and remote memory, 
thought content, and thought processes were all normal.  His 
judgment, insight and impulse control were good.  There was 
no evidence of hallucinations, suicidal, homicidal or violent 
ideation.  A GAF scores ranging from 55 to 58 were provided.  

The VA mental health records dated from January 2007 to 
September 2008 as well as follow-up records dated in November 
2008 and January 2009 reflected symptoms of anxiety, sleep 
disturbance, insomnia and occasional feelings of helplessness 
and anhedonia.  The mental status examinations showed good 
grooming and hygiene.  Attention, concentration, short and 
long term memory, thought content, and thought processes were 
normal.  Judgment, insight, and impulse control were good, 
and there was no evidence of hallucinations, suicidal or 
homicidal ideations.  The recorded GAF scores of 55 were 
consistently provided.  

The Veteran was afforded a VA examination on December 2008 
and reported that he continued to work as a cable television 
repairman for a company for the last 38 years.  

However, the Veteran reported that, due to intrusive thoughts 
or anxiety, he sometimes took an hour off and was unable to 
work in buildings with barking dogs.  He endorsed symptoms of 
re-experiencing military stressors, nightmares, intrusive 
thoughts and memories, insomnia, irritability, 
hypervigilance, impaired concentration, exaggerated startle 
response, avoidance, feeling alienated from others and 
lacking interest in significant activities.  

The mental status examination showed that the Veteran was 
appropriately groomed with limited but adequate eye contact.  
Mood was very anxious and affect was congruent with mood.  
Thought content was moderately constricted, but speech and 
thought processes were essentially unimpaired.  Long and 
short term recall was grossly intact but concentration and 
attention was mildly impaired but adequate.  Judgment and 
insight were present.  

The Veteran reported having insomnia and occasional panic or 
near panic attacks that necessitated taking a break from his 
job.  There was no evidence of suicidal or homicidal 
ideation, delusions or obsessional behaviors.  The examiner 
provided a diagnosis of chronic PTSD and assigned a GAF score 
of 53 to reflect persistent insomnia, nightmares, emotional 
distancing from his family, panic attacks, and time off from 
his job.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  See also Fenderson v. West, 12 Vet. App. 119 
(1999), with regard to initial ratings after service 
connection.  

VA shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  

When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  

A 100 percent evaluation is warranted for total occupational 
and social impairment.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted for occupational and 
social impairment with decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.  

The service-connected PTSD with depression is currently rated 
as 30 percent disabling, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The medical evidence of record shows that the service-
connected PTSD was characterized primarily by complaints of 
insomnia, irritability, nightmares, some impaired 
concentration, hypervigilance, exaggerated startle response, 
anxiety, intrusive thoughts, occasional panic attacks, 
feeling alienated from others and lacking interest in 
significant activities.  

The examinations revealed that the Veteran's mood was anxious 
and that his affect was congruent with mood.  Thought 
processes and content were generally adequate, but moderate 
constriction was noted at the December 2008 examination.  
Long and short term recall were grossly intact but 
concentration and attention was mildly impaired but adequate.  

The December 2008 VA examiner noted that the Veteran reported 
feeling alienated from others and avoided visiting his 
children's houses because of their dogs, but had held a job 
with the same employer for nearly 38 years.  The examiner 
found that the Veteran's overall disability picture was 
moderate.  

The GAF scores assigned in October 2005 (61), November 2005 
to January 2009 (55-58), and December 2008 (53) show a 
gradual deterioration in the Veteran's overall condition.  
According to the Fourth Edition of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illnesses.  

The GAF score and the interpretation of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a).  

GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

After a careful review of the entire record, the Board finds 
that the service-connected PTSD currently is shown to 
productive of a disability picture that more closely resemble 
that of occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.  
This rating is commensurate with the demonstrated moderate 
social and industrial inadaptability requiring that the 
Veteran receive VA outpatient treatment.  

However, occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood and inability to establish and 
maintain effective relationships are not demonstrated by the 
evidence of record.  


Additionally, the Board finds that the record presents no 
basis, during the period under consideration, for assignment 
of a higher rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no showing in this case that the 
service-connected PTSD is productive of an unusual or 
exception disability picture that obviate the application of 
the regular criteria established for the purpose of uniformly 
rating psychiatric disease.  

Additionally, there is no showing of marked interference with 
employment or frequent periods of hospitalization that would 
support the assignment of a rating higher than 50 percent.  
In the absence of evidence of such factors as those outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased initial rating of 50 percent for the service-
connected PTSD is granted subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  




 Department of Veterans Affairs


